—Order, Supreme Court, Bronx County (Bertram Katz, J.), entered May 27, 1993, which, inter alia> granted plaintiffs’ motion to confirm a report by Judicial Hearing Officer Alexander Chananau, dated December 29, 1992, which ruled that proper service of the summons and complaint was made upon defendant pursuant to CPLR 308 (2), unanimously affirmed, without costs.
The Judicial Hearing Officer’s factual findings were properly credited by the court since, as the trier of fact, he was in the best position to have evaluated the witnesses’ credibility (European Am. Bank & Trust Co. v H. Frenkel, Ltd., 163 AD2d 154, 155). Moreover, the process server’s log book was properly admitted into evidence as a business record, despite his failure to recall the specific events which occurred on the date that process was served (CPLR 4518 [a]).
We have considered defendant’s remaining arguments and find them without merit. Concur—Murphy, P. J., Rosenberger, Ross, Rubin and Williams, JJ.